DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-9 and 24, in the reply filed on October 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. 
(US Pat. 2,400,078).
Considering Claim 1:  Walker et al. teaches a composition comprising wood/a lignocellulose material and a cellulose derivative (1:5-23).
Considering Claims 2 and 24:  Walker et al. teaches the lignocellulose material as passing through a 20 mesh sieve (particle size less than 0.841 mm) and being retained on a 40 mesh sieve (particle size of greater than 0.420 mm) (Example 1).
Considering Claims 3 and 4:  Walker et al. teaches the biomass residue as being sawdust (Example 1).
Considering Claim 5:  Walker et al. teaches the cellulose material as being cellulose acetate/a cellulose ester (1:5-10).
Considering Claim 6:  Walker et al. teaches adding a solvent for the cellulose acetate to the composition (2:21-27).
Considering Claim 7:  Walker et al. teaches the ratio of cellulose acetate to wood as being 1:5 to 4:5 (1:24-32).
Considering Claim 8:  Walker et al. teaches the composition as comprising a plasticizer (2:54-3:20).
Considering Claim 9:  Walker et al. teaches the material as being a moldable biomaterial (1:51-2:11).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767